Citation Nr: 0709173	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  03-19 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic heart disorder secondary to the 
veteran's service-connected infectious hepatitis has been 
received.  

2.  Entitlement to service connection for a chronic bilateral 
arm and bilateral leg disorder to include nerve damage.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from April 1951 to April 1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Cleveland, Ohio, Regional Office which denied service 
connection for a chronic bilateral arm and bilateral leg 
disorder to include nerve damage.  In December 2003, the 
Milwaukee, Wisconsin, Regional Office (RO) denied service 
connection for a chronic heart disorder secondary to his 
service-connected infectious hepatitis.  

In February 2002, the RO determined that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for a chronic heart 
disorder secondary to his service-connected infectious 
hepatitis.  In February 2002, the veteran was informed in 
writing of the adverse decision and his appellate rights.  He 
did not submit a notice of disagreement (NOD) with the 
decision.  In December 2003, the RO reviewed the veteran's 
entitlement to service connection for a chronic heart 
disorder secondary to his service-connected infectious 
hepatitis on the merits.  The Board is required to consider 
the question of whether new and material evidence has been 
received to reopen the veteran's claim without regard to the 
RO's determinations in order to establish the Board's 
jurisdiction to address the underlying claim and to 
adjudicate the claim on a de novo basis.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  


FINDINGS OF FACT

1.  In February 2002, the RO determined that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for a chronic heart 
disorder secondary to his service-connected infectious 
hepatitis.  The veteran was informed in writing of the 
adverse decision and his appellate rights in February 2002.  
He did not submit a NOD with the decision.  

2.  The documentation received since the February 2002 RO 
determination is relevant and probative of the issue at hand.  

3.  A chronic heart disorder was not manifested during active 
service or for many years thereafter.  The veteran's chronic 
arteriosclerotic heart disease, coronary artery disease, and 
cerebrovascular accident residuals have not been shown to 
have originated during active service.  

4.  Service connection is currently in effect for infectious 
hepatitis.  

5.  The veteran's chronic arteriosclerotic heart disease, 
coronary artery disease, and cerebrovascular accident 
residuals have not been shown to be etiologically related to 
his service-connected infectious hepatitis.  

6.  A chronic bilateral arm and bilateral leg disorder was 
not shown during active service or for many years thereafter.  
The veteran's chronic cervical spine radiculopathy and 
peripheral neuropathy have not been objectively shown to have 
originated during active service.  


CONCLUSIONS OF LAW

1.  The February 2002 determination denying service 
connection for a chronic heart disorder secondary to the 
veteran's infectious hepatitis is final.  New and material 
evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for a chronic heart 
disorder secondary to the veteran's infectious hepatitis has 
been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326(a), 20.1103 (2006).  

2.  A chronic heart disorder was not incurred in or 
aggravated by wartime service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107, (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.307, 3.309, 3.326(a) 
(2006).  

3.  A chronic heart disorder was not incurred proximately due 
to or as the result of the veteran's service-connected 
infectious hepatitis.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 
3.326(a) (2006).  

4.  A chronic bilateral arm and bilateral leg disorder to 
include nerve damage was not incurred in or aggravated by 
wartime service and may not be presumed to have been incurred 
during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107, (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303(d), 3.307, 3.309, 3.326(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's application to reopen his claim of entitlement to 
service connection for a chronic heart disorder secondary to 
his service-connected infectious hepatitis and his claim of 
entitlement to service connection for a chronic bilateral arm 
and bilateral leg disorder to include nerve damage, the Board 
observes that the RO issued VCAA notices to the veteran in 
March 2001 and September 2003 which informed him of the 
evidence needed to support his application to reopen a claim 
of entitlement to service connection for a chronic heart 
disorder and a claim for service connection; what actions he 
needed to undertake; and how the VA would assist him in 
developing his application and claim.  Such notice 
effectively informed him of the need to submit any relevant 
evidence in his possession.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded a VA examination for compensation purposes.  The 
examination report is of record.  There remains no issue as 
to the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2006).  

The Court held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the instant appeal, the veteran was not informed of the type 
of evidence necessary to establish either an evaluation or an 
effective date for an initial award of service connection for 
chronic heart disorder and/or a chronic bilateral arm and 
bilateral leg disorder.  

Notwithstanding any possible deficiency in the notice given 
the veteran, the Board finds that there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision as to whether new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for a chronic heart disorder secondary to 
his service-connected infectious hepatitis given the 
favorable outcome below.  As to the issues of service 
connection for a chronic heart disorder and a chronic 
bilateral arm and bilateral leg disorder to include nerve 
damage, a preponderance of the evidence is against his claims 
and any notice deficiency is thus rendered moot.  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  


II.  Chronic Heart Disorder

Generally, absent the filing of a NOD within one year of the 
date of mailing of the notification of the initial review and 
determination of a veteran's claim and the subsequent filing 
of a timely substantive appeal, a rating determination is 
final and is not subject to revision upon the same factual 
basis except upon a finding of clear and unmistakable error.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.300, 20.1103 (2006).  


A.  Prior RO Decisions

In July 1990, the RO denied service connection for a chronic 
heart disorder secondary to the veteran's infectious 
hepatitis as there was "no evidence of cardiovascular 
condition in service or within one year following separation 
from service and the medical reports do not show that a heart 
condition is secondary to hepatitis."  The veteran was 
informed in writing of the adverse decision and his appellate 
rights in August 1990.  In December 1990, the veteran 
submitted a NOD.  In January 1991, the RO issued a statement 
of the case (SOC) to the veteran and his accredited 
representative.  The veteran did not submit a substantive 
appeal with the adverse decision.  

The evidence considered by the RO in formulating its decision 
may be briefly summarized.  The veteran's service medical 
records do not refer to a chronic heart disorder.  A December 
1975 hospital summary from Cumberland Memorial Hospital 
indicates that the veteran was diagnosed with 
arteriosclerotic heart disease.  A December 1980 hospital 
summary from Cumberland Memorial Hospital states that the 
veteran was diagnosed with chest wall pain and "status post 
myocardial infarction."  

The veteran subsequently sought to reopen his claim.  In 
February 2002, the RO determined that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for a chronic heart 
disorder secondary to the veteran's infectious hepatitis.  
The veteran was informed in writing of the adverse decision 
and his appellate rights in February 2002.  The veteran did 
not submit a NOD with the adverse decision.  

The additional documentation considered by the RO in reaching 
its determination consists of VA clinical and examination 
records and written statements from the veteran.  The report 
of an April 2001 VA examination for compensation purposes 
states that the veteran presented a history of an acute 
myocardial infarction in the 1970's and a February 2000 
cerebrovascular accident.  The veteran was diagnosed with a 
"past history of cerebrovascular accident [and] acute 
myocardial infarction."  In his May 2001 application to 
reopen his claim, the veteran reiterated that he believed 
that he incurred chronic "heart problems" as the result of 
his service-connected infectious hepatitis.  

B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2006) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the February 2002 RO 
determination that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for a chronic heart disorder secondary to 
his service-connected infectious hepatitis residuals consists 
of VA treatment and examination records, private clinical 
documentation, and written statements from the veteran.  A 
July 2003 written statement from Donald E. Riemer, M.D., 
conveys that the veteran presented a long history of liver 
and heart disease.  Dr. Reimer opined that the veteran 
suffered from heart disease and liver disease in 1953 and/or 
his inservice hepatitis treatment contributed to his chronic 
heart disease.  
The Board finds that Dr. Riemer's opinion constitutes new and 
material evidence in that it is of such significance that it 
raises a reasonable possibility of substantiating the 
veteran's claim.  As new and material evidence has been 
received, the veteran's claim of entitlement to service 
connection for a chronic heart disorder secondary to his 
service-connected infectious hepatitis is reopened.  

C.  Merits

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Where a veteran 
served continuously for ninety days or more during a period 
of war and cardiovascular-renal disease including 
hypertension becomes manifest to a degree of ten percent 
within one year of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2006 as amended).  The 
Court has clarified that service connection shall be granted 
on a secondary basis under the provisions of 38 C.F.R. 
§ 3.310(a) where it is demonstrated that a service-connected 
disorder has aggravated a nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection 
is currently in effect for infectious hepatitis.  

The Court has clarified that while there may be multiple 
theories or means of establishing entitlement to a benefit 
for a disability, if the theories all pertain to the same 
benefit for the same disability, they constitute a single 
claim.  Roebuck v. Nicholson  20 Vet.App. 307, 313 (2006).  

As noted above, the veteran's service medical records make no 
reference to a chronic heart disorder.  The December 1975 
hospital summary from Cumberland Memorial Hospital states 
that the veteran complained of severe chest pain which 
radiated into the left arm and associated diaphoresis.  He 
presented a history of left anterior chest pain with 
radiation into the left arm of two years' duration.  He 
denied any prior history of heart disease, hypertension, or 
hypercholesteremia.  The veteran was diagnosed with 
arteriosclerotic heart disease.  The December 1980 hospital 
summary from Cumberland Memorial Hospital notes that the 
veteran was diagnosed with chest wall pain and "status post 
myocardial infarction."  

A February 2000 hospital summary from Cumberland Memorial 
Hospital states that the veteran had a history of coronary 
artery disease and myocardial infarction residuals.  He was 
diagnosed with a right-sided cerebrovascular accident with 
secondary left arm weakness and minimal carotid stenosis.  

A January 2003 VA hospital summary states that the veteran 
had a history of arteriosclerotic heart disease and 
hypertension.  He was diagnosed with angina, coronary artery 
disease, and aortic stenosis. 

In his July 2003 written statement, Dr. Riemer notes that he 
was "Board Certified Family Practice."  He had taken "a 
detailed history and physical of the veteran" in June 2003 
and July 2003.  Dr. Riemer commented that:

[The veteran] was hospitalized for a 
period of time from April 24, 1951 to 
April 24, 1953.  He was in the hospital 
for nine months at least recumbent on his 
back, losing weight, unable to eat or 
walk.  At discharge from the hospital, a 
medical officer, Dr. Braun, informed him 
that he developed severe liver disease, 
malnutrition and a heart disease while in 
the hospital.  These records are not 
available for us to review.  I did concur 
with his findings however, after an 
extensive exam.  During the years 
following his discharge he had 
palpitations, shortness of breath, 
weakness, dizziness and vomiting.  I 
highly expect he develop a 
cardiomyopathy, a heart murmur of mitral 
and aortic valves.  He also developed a 
conduction defect with palpitations and 
pvc's and some possible heart block 
included.  All of the above contributed 
to his present heart condition. 

I concur with the medical doctor of 1953 
when he told [the veteran] he had heart 
disease and liver disease combined.  I 
strongly agree the malnutrition and nine 
months of bed rest caused an enlarged 
boggy, malnourished heart and a 
conduction disturbance of the heart.  
This contributed to his present heart 
disease.  I also strongly suspect the 
virus he had at the time could have 
invaded the heart and conduction system.  

My 25 years of medical service and board 
certification have left me with enough 
wisdom to come to the above observations 
and conclusions as to probability.  

In an October 2003 written statement, Dr. Reimer stated that 
"as likely as not his heart condition is related to his 
illness in hospital in Germany."  The doctor clarified that:

[The veteran] suffered from hepatitis and 
it's complications while hospitalized in 
Germany October 1951 -April 1952 for app. 
nine months."  This is new evidence 
based on an elaborate history and 
physical by this well qualified examiner 
and is of the opinion that [the 
veteran's] overall serious illness while 
in the hospital contributed to his 
present heart condition.

***

He obviously did not have this serious of 
a condition of his heart at discharge of 
the service.  But I feel it is as likely 
as not that this overall illness laid the 
groundwork subsequent weakened heart, 
atheromatous deposits in vessels and 
valvular malfunction.

At a November 2003 VA examination for compensation purposes, 
the veteran was diagnosed with "coronary artery disease, 
status post-stenting in January 2003."  The VA examiner 
commented:

While I appreciate Dr. Riemer's attempt 
to obtain the best for his patient, I can 
find nothing in the veteran's claims file 
not in the current medical literature to 
corroborate Dr. Reimer's argument that 
the veteran's hepatitis and treatment 
thereof has played a role in his current 
cardiac condition.  There is nothing in 
his claim file which indicates 
malnutrition.  In fact, the discharge 
summary from Dr. Jacobs specifically 
states that the veteran was treated with 
a high calorie and high vitamin diet.  

In a February 2004 written statement, Dr. Riemer acknowledged 
that his opinions were based upon the veteran's subjective 
history.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  A 
chronic heart disorder was not objectively shown during 
active service or for many years thereafter.  The first 
clinical documentation of the onset of a chronic 
cardiovascular disorder is the 1975 diagnosis of 
arteriosclerotic heart disease.  The veteran was subsequently 
diagnosed with coronary artery disease, a myocardial 
infarction, and a cerebrovascular accident.  

While Dr. Reimer has advanced that the veteran's chronic 
cardiovascular disabilities were either initially manifested 
during active service and/or are etiologically related to his 
service-connected infectious hepatitis and the treatment 
thereof, the examiner at the November 2003 VA examination for 
compensation purposes expressly discounted such a conclusion 
in the absence of any objective of such an etiological 
relationship in either the clinical record or the relevant 
medical literature.  Dr. Reimer acknowledged that his 
conclusions were based largely upon the veteran's subjective 
history.  Given these facts, the Board finds that the VA 
examiner's opinion to be more persuasive.  See Winsett v. 
West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 
1999) (unpublished decision), cert. denied 120 S. Ct. 1252 
(2002) (it is not error for the Board value one medical 
opinion over another, as long as a rational basis for doing 
so is given).  As a chronic heart disorder has not been shown 
to have originated in or proximate to service, the Board 
concludes that service connection for a chronic heart 
disorder is not warranted.  


III.  Chronic Bilateral Arm and Bilateral Leg Disorder

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Where a veteran 
served continuously for ninety days or more during a period 
of war and an organic disease of the nervous system becomes 
manifest to a degree of ten percent within one year of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d) (2006).  

The veteran's service medical records do not refer to either 
a chronic arm disorder or a chronic leg disorder.  A May 1952 
Army hospital summary indicates that the veteran reported 
that he had been exposed to carbon tetrachloride while 
washing out a radiator in approximately February 1952.  A 
June 1952 Army treatment entry states that the veteran 
reported that he "stood next to a group of soldiers who 
worked [with] CCl4 [carbon tetrachloride] in the open air for 
about 3 h[ou]rs at the end if Mar[ch] [19]52."  

A September 1979 hospital summary and associated clinical 
documentation from Cumberland Memorial Hospital indicates 
that the veteran complained of right shoulder and upper 
extremity pain.  An impression of "right shoulder pain - 
presumed cervical nerve compression with radiculopathy" was 
advanced.  

A March 1980 treatment entry from the Cumberland Clinic 
indicates that the veteran complained of numbness of his 
finger tips and cervical radiculopathy.  Clinical 
documentation from Cumberland Memorial Hospital dated in 
December 1980 states that the veteran had been diagnosed with 
cervical spine degenerative disc disease and right shoulder 
radiculopathy in January 1979.  

The December 1980 hospital summary from Cumberland Memorial 
Hospital states that the veteran was diagnosed with cervical 
spine degenerative joint disease and right cervical 
radiculopathy.  

The February 2000 hospital summary from Cumberland Memorial 
Hospital states that the veteran was diagnosed with a 
right-sided cerebrovascular accident with left arm weakness. 
A March 2000 VA treatment record states that the veteran 
complained of left arm weakness  and left lower extremity and 
bilateral foot numbness.  Impressions of "[status pos 
cerebrovascular accident];" peripheral neuropathy; and 
cervical spondylosis were advanced.  

A March 2000 written statement from Greg J. Leitheiser, M.D., 
indicates that the veteran's cervical radiculopathy arose 
from bilateral C4-5 neuroforamen narrowing.  Clinical 
documentation dated between June 2000 and September 2000 
indicates that the veteran complained of left arm and left 
leg numbness.  The veteran was noted to have sustained a 
cerebrovascular accident in May 2000.  Contemporaneous X-ray 
studies of the cervical spine revealed degenerative disc 
disease and subluxation of C3 on C4.  Impressions of cervical 
spine degenerative disc disease and polyneuropathy were 
advanced.  

In his February 2001 claim for service connection, the 
veteran advanced that service connection was warranted for a 
chronic disability manifested by nerve damage and associated 
numbness of the legs, the arms, and the hands.  The veteran 
conveyed that: he served with the Army near the border with 
East Germany in 1952; came into contact with defoliants on a 
daily basis during the course of his military duties; had 
been informed by treating VA medical personnel that he "was 
clearly an 'Agent Orange' veteran; and had sustained 
permanent nerve damage.  

In a March 2001 written statement, the veteran clarified that 
he was not claiming service connection for an Agent Orange 
exposure-related disorder but rather "problems associated 
with defoliants similar to Agent Orange."  Treating VA 
medical personnel had informed him that his "symptoms are 
Agent Orange in appearance."  

In a May 2001 written statement, the veteran noted that he 
had been exposed to carbon tetrachloride during active 
service.  He believed that such exposure could be the cause 
of his Agent Orange-like symptoms.  

A September 2001 VA electromyographic study revealed findings 
consistent with possible lumbosacral polyradiculopathy.  

In his October 2002 NOD, the veteran asserted that he had 
been repeatedly sprayed with defoliants while serving with 
the Army on the border between West Germany and East Germany.  
He  subsequently experienced chronic tingling and numbness of 
his extremities.  The veteran related that several treating 
VA examiners had informed him that his "apparent nerve 
damage is the same as what is seen with Agent Orange 
exposure."  

In his June 2003 Appeal to the Board (VA Form 9), the veteran 
reiterated that he believed that his bilateral upper and 
lower extremity neurological impairment stemmed from either 
his inservice defoliant exposure or his inservice carbon 
tetrachloride exposure.  

In his February 2004 written statement, Dr. Reimer conveyed 
that the veteran suffered from malnutrition during active 
service as the result of his hepatitis.  The doctor opined 
that such malnutrition led to the subsequent onset of 
neuropathy.  At the November 2003 VA examination for 
compensation purposes, the examiner expressly found that 
there was no objective evidence that the veteran was 
malnourished during active service.  

In his February 2007 Written Brief Presentation, the 
accredited representative advanced that the veteran's 
inservice carbon tetrachloride exposure may or may not have 
caused his neuropathy.  

A chronic bilateral arm and bilateral leg disorder was not 
shown during active service or for many years thereafter.  
The veteran's chronic upper extremity radiculopathy and 
numbness and bilateral lower extremity neuropathy and other 
neurological complaints have been attributed by private and 
VA treating physicians to his chronic cerebrovascular 
accident residuals, chronic cervical spine degenerative disc 
disease, chronic cervical spondylosis, and possible 
lumbosacral polyradiculopathy.  While Dr. Reimer attributed 
the onset of the veteran's chronic neuropathy to inservice 
malnutrition, the VA examiner noted that there was no 
evidence of such malnutrition of record.  Therefore, the 
Board finds that Dr. Reimer's opinion is not persuasive.  

The veteran asserts that he incurred a chronic bilateral arm 
and bilateral leg neurological disorder as the result of his 
inservice exposure to defoliants and/or carbon tetrachloride.  
While he repeatedly advances that he experienced "Agent 
Orange" neurological symptoms, the veteran tacitly 
acknowledges that he could not have been exposed to Agent 
Orange given that it was not employed until 1961, some seven 
years after his discharge from active service.  No medical 
professional has attributed the veteran's chronic upper and 
lower extremity neurological complaints to either his 
documented inservice carbon tetrachloride exposure and/or 
alleged inservice defoliant exposure.  The Court has held 
that a lay witness is generally not capable of offering 
evidence involving medical knowledge such as the causation of 
a particular condition.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  In light of such findings, the Board 
concludes that service connection for a chronic bilateral arm 
and bilateral leg disorder to include nerve damage is not 
warranted.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for a chronic heart disorder secondary 
to his service-connected infectious hepatitis is granted.  

Service connection for a chronic heart disorder is denied.  

Service connection for a chronic bilateral arm and bilateral 
leg disorder to include nerve damage is denied.  



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


